Bitcoin’s Price Was Artificially
                             CaseInflated, Fueling Skyrocketing
                                      1:19-cv-09236             Valu...
                                                           Document       1-17https://www.nytimes.com/2018/06/13/technology/bitcoin-price-ma...
                                                                                 Filed 10/06/19 Page 1 of 4




         Bitcoin’s Price Was Artificially
         Inflated, Fueling Skyrocketing
         Value, Researchers Say
         By Nathaniel Popper

         June 13, 2018


         SAN FRANCISCO — A concentrated campaign of price manipulation may
         have accounted for at least half of the increase in the price of Bitcoin and
         other big cryptocurrencies last year, according to a paper released on
         Wednesday by an academic with a history of spotting fraud in financial
         markets.

         The paper by John Griffin, a finance professor at the University of Texas, and
         Amin Shams, a graduate student, is likely to stoke a debate about how much
         of Bitcoin’s skyrocketing gain last year was caused by the covert actions of a
         few big players, rather than real demand from investors.

         Many industry players expressed concern at the time that the prices were
         being pushed up at least partly by activity at Bitfinex, one of the largest and
         least regulated exchanges in the industry. The exchange, which is registered
         in the Caribbean with offices in Asia, was subpoenaed by American
         regulators shortly after articles about the concerns appeared in The New
         York Times and other publications.

         Mr. Griffin looked at the flow of digital tokens going in and out of Bitfinex and
         identified several distinct patterns that suggest that someone or some people
         at the exchange successfully worked to push up prices when they sagged at



1 of 4                                                                                                                        10/4/19, 5:08 PM
Bitcoin’s Price Was Artificially
                             CaseInflated, Fueling Skyrocketing
                                      1:19-cv-09236             Valu...
                                                           Document       1-17https://www.nytimes.com/2018/06/13/technology/bitcoin-price-ma...
                                                                                 Filed 10/06/19 Page 2 of 4


         other exchanges. To do that, the person or people used a secondary virtual
         currency, known as Tether, which was created and sold by the owners of
         Bitfinex, to buy up those other cryptocurrencies.


         “There were obviously tremendous price increases last year, and this paper
         indicates that manipulation played a large part in those price increases,” Mr.
         Griffin said.

         [Steve Bannon has a “good stake” in Bitcoin and floated the idea of creating a
         “deplorables coin.”]

         Bitfinex executives have denied in the past that the exchange was involved
         in any manipulation. The company said on Wednesday that it had never
         engaged in “any sort” of market or price manipulation. “Tether issuances
         cannot be used to prop up the price of Bitcoin or any other coin/token on
         Bitfinex,” Jan Ludovicus van der Velde, Bitfinex’s chief executive, said in a
         statement.

         The new paper helped push down the already sinking price of Bitcoin and
         other cryptocurrencies on Wednesday. The price of Bitcoin fell as much as 5
         percent after the report was published, approaching its lowest point of the
         year. Bitcoin is now down more than 65 percent from the highs it hit late last
         year.

         The authors of the new 66-page paper do not have emails or documents that
         prove that Bitfinex knew about or was responsible for price manipulation.
         The researchers relied on the millions of transaction records that are
         captured on the public ledgers of all virtual currency transactions, known as
         the blockchain, to spot patterns. This method is not conclusive, but it has
         helped government authorities and academics spot suspicious activity in the
         past.




2 of 4                                                                                                                        10/4/19, 5:08 PM
Bitcoin’s Price Was Artificially
                             CaseInflated, Fueling Skyrocketing
                                      1:19-cv-09236             Valu...
                                                           Document       1-17https://www.nytimes.com/2018/06/13/technology/bitcoin-price-ma...
                                                                                 Filed 10/06/19 Page 3 of 4


         In particular, Mr. Griffin and Mr. Shams examined the flow of Tether, a token
         that is supposed to be tied to the value of the dollar and that is issued
         exclusively by Bitfinex in large batches. They found that half of the increase
         in Bitcoin’s price in 2017 could be traced to the hours immediately after
         Tether flowed to a handful of other exchanges, generally when the price was
         declining.

         Other large virtual currencies that can be purchased with Tether, such as
         Ether and Zcash, rose even more quickly than Bitcoin in those periods. The
         prices rose much more quickly on exchanges that accepted Tether than they
         did on those that did not, and the pattern ceased when Bitfinex stopped
         issuing new Tether this year, the authors found.

         Sarah Meiklejohn, a professor at the University College London who
         pioneered this sort of pattern spotting, said the analysis in the new paper
         “seems sound” after reviewing it this week.

         Philip Gradwell, the chief economist at Chainalysis, a firm that analyses
         blockchain data, also said the study “seems credible.” He cautioned that a full
         understanding of the patterns would require more analysis.

         Mr. Griffin previously wrote research pointing to fraudulent behavior in
         several other financial markets. He drew attention for a 2016 paper that
         suggested that a popular financial contract tied to the volatility in financial
         markets, known as the VIX, was being manipulated. A whistle-blower later
         came forward to confirm those suspicions, and now several active lawsuits
         are focused on the allegations.

         Beyond his work at the University of Texas, Mr. Griffin has a consulting firm
         that works on financial fraud cases, including some in the virtual currency
         industry.


         “The relationship between Tether and the price of Bitcoin has been flagged


3 of 4                                                                                                                        10/4/19, 5:08 PM
Bitcoin’s Price Was Artificially
                             CaseInflated, Fueling Skyrocketing
                                      1:19-cv-09236             Valu...
                                                           Document          1-17https://www.nytimes.com/2018/06/13/technology/bitcoin-price-ma...
                                                                                    Filed 10/06/19 Page 4 of 4


         for months within the community,” said Christian Catalini, a professor at the
         Massachusetts Institute of Technology who specializes in blockchain
         research. “It is great to see academic work trying to causally assess if
         market manipulation is taking place.”

         The new paper is not the first academic work to identify manipulation in the
         virtual currency markets. A paper published last year by a team of Israeli
         and American researchers said much of Bitcoin’s big price increase in 2013
         was caused by a campaign of price manipulation at what was then the
         biggest exchange, Mt. Gox.

         Follow Nathaniel Popper on Twitter: @nathanielpopper.

         A version of this article appears in print on June 14, 2018, Section B, Page 1 of the New York edition with the headline: Bitcoin Price
         Was Manipulated, Fueling ’17 Boom, Study Finds




4 of 4                                                                                                                                    10/4/19, 5:08 PM
